DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 09/03/21 is acknowledged and has been entered.  Claims 2, 6, 11, 13 and 19 have been cancelled.  Currently, claims 1, 3-5, 7-10, 12 and 14-18 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-10, 12 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the 
  The claims are directed to a naturally occurring correlation between the levels of   isoprostane and/or HODE in dogs having oxidative stress (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of detecting isoprostane or HODE in a saliva sample from the dog are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also,( step 2B) the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of detecting the level of the isoprostane and/or HODE are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns 
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by Fitzgerald (US 7,833,795) it was well-understood, purely conventional and routine to detect isoprotanes 
          With regard to the sample being a saliva sample.  In the instant case, the claims are directed to a method that starts with isoprostane and/or HODE determined in a saliva sample which is a naturally occurring marker found in a naturally occurring sample.  The method therefore begins and ends with naturally occurring markers and thus the claims are directed to a matter that is naturally occurring.  Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed Cir, 2014-1139, 2014-1144, 06/12/15).  The Applicant is relying on the judicial exception of the levels of these markers in the sample being correlated with dogs having oxidative stress.
       Also, claim 1 recites “diagnosing OS in the dog based on an increased quantitative level of the OS isoporostane biomarker”, and “wherein a level of the OS isoprostane biomarker above 1.75 ng/mL in saliva is indicative of an elevated OS in the dog”.  Claim 4 recites “diagnosing the oxidative stress in the dog on an increased quantitative level of the isoprostane biormer or the HODE biomarker”, Claim 10 recites “diagnosing the oxidative stress in the dog on an incrased quantitative level of the HODE biomarker” and Claim 17 recites “diagnosing OS in the dog on an increased quantitative level of the isoprostane biomarker”.  The “diagnosing” and “wherein” statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ 
          With respect to the treatment steps in claims 1, 4, 10 and 17, it appears that the treatment step is conditional and as currently recited does not have to be performed because for example the level could be 1.75 ng/mL or below and therefore the treatment step would not be performed.  The claims do not specifically require that an increased level is detected and a treatment is performed on the dog having the increased level but allows for a scenario wherein an alternative embodiment is allowed and thus the treatment step would not be performed.
          Also, the treatment step in claim 10 does not add significantly more because the step does not specifically recite an actual intervention such as treating with nutritional supplements.  Current claim 10 broadly recites “treating an elevated diagnosed level of the HODE biomarker to lower the level”.  This treatment step is not particular and is instead merely instructions to apply the exception in a generic way and thus the treatment step does not integrate the mental analysis steps into a practical application.
          Based upon this analysis of the claims as a whole, the above noted claims  1, 3-5, 7-10, 12 and 14-18 do not recite something significantly more than the judicial 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-10, 12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,989,717. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,989,717 are directed to method of diagnosing and treating oxidative stress comprising detecting a level of isoprostanes and/or HODE in a saliva sample from a dog and diagnosing oxidative stress based on the level and treating the diagnosed dog with nutritional supplements and one of ordinary skill in the art would recognize that the more specific cutoff values recited in U.S. 10,989,717 would encompass the claims of the current application.
Response to Arguments
Applicant's arguments filed 09/03/21 have been fully considered but they are not persuasive.  
101 Rejections:
Applicant argues that the amended claims are structured in a similar manner to the issued claims in US 10,989,717 and therefore are patentable and that the rejection should therefore be withdraw.
This argument is not found persuasive because applications are determined on a case by case basis and as stated supra and in the previous office action the claims in the current application have been determined to that the treatment step is conditional and as currently recited does not have to be performed because for example the level could be 1.75 ng/mL or below (further as evidenced by claim 3) and therefore the treatment step would not be performed in instances wherein the level is 1.75 ng/mL or below and thus in this scenario a treatment step would not be performed and thus the current treatment step as currently recited does not add an additional element to the claims which would make it patent eligble.  The claims do not specifically require that an increased level is detected and a treatment is performed on the dog having the increased level but allows for a scenario wherein an alternative embodiment is allowed and thus the treatment step would not be performed.  It is recommended to amend the claims to include a positive step which specifically detects a level above 1.75 ng/mL and then performing the recited treatment on the dog having the detected level.

Double Patenting Rejection:
Applicant argues that a terminal disclaimer has been submitted to overcome the rejection.

NOTE:  it is noted that the current attorney signing the office actions does not appear on the record as being an attorney of record.  It is required that an appropriate POA be submitted for all necessary items in this application.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641